Title: To George Washington from Captain Charles Craig, 5 March 1778
From: Craig, Charles
To: Washington, George



Sir
Reading [Pa.] 5th March 1778

I beg Leave to inform your Excellency that the situation of my Private Affairs obliges me to request permision to quit the service.
That is the Motive, Sir, which is my principal inducement to resigning; but there are several additional reasons that render my continuance in the Army impracticable. The Promotion of Major Washington who was my inferior in point of rank, I cannot view in any other Light than as an oblique Reflection upon my character as an officer; & I should at that time have applied for Liberty to resign, had not my attachment to the cause & a regard for my own Honor induced me to suspend it till the close of the Campaign.
In Justice to my reputation I must Likewise observe that many insinuations were thrown out at Head Quarters respecting my conduct at the Lines; which were extremely unjust & Malicious, And it gave me great Pain to find that they appeared to have some Weight with your Excellency.
These are circumstances, Sir, that must distress any Man of Sentiment, & I presume your Excellency would not require any other reasons for my Wishing to Leave the Army were they the only ones I had to adduce—I have the Honor to be with the Utmost attachment & respect Yr Excellency’s Most Obt & Most Hubl. Servt

Chs Craig

